Mr. Justice McSurely delivered the opinion of the court. ■ This is before us by writ of error for review of an order of the chancellor in the Superior Court sustaining a demurrer to what is called a bill of review, filed by the plaintiff in error. Upon an examination of the abstract of record, we do not find anything from which we can determine the character, nature or contents of the document, a demurrer to which apparently was sustained. Not a line or word of the recitals of the document is given. The only reference to it are the words “bill of review,” and nothing appears as to the grounds of the demurrer. The alleged abstract of record is merely an index. (Hughes v. Humphreys, 102 Ill. App. 194.) We must therefore presume that the ruling of the chancellor in sustaining the demurrer and dismissing the bill was correct, and the decree is afirmed. Affirmed.